DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-10, 11-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by published U.S. patent application US20200400441A1 ("Efland").

	Regarding claim 1, Efland discloses:
A computer-implemented method of maintaining a digital map, comprising: receiving historic map data for one or more geographic regions, wherein each of the one or more geographic regions comprises one or more map features; [0030] (“The information collection module 204 can be configured to receive base map information. As will be discussed in greater detail herein, base map information may define a lowest quality level for a map generated and maintained using the presently disclosed technology. In an embodiment, base map information may comprise sufficient information to provide basic navigation or travel directions to a human driver, but may comprise insufficient information for autonomous navigation. For example, base map information may comprise a two-dimensional map that is utilized to provide navigation guidance and route guidance to drivers in a ridesharing service. In certain embodiments, base map information may comprise public transit information (e.g., public transit stop locations and schedules) that can be used to provide navigation guidance and/or route guidance for users utilizing a public transit system.”)
calculating a change rate for each of the one or more map features; [0040] (“Each quality level may be associated with one or more quality criteria which define the minimum requirements for a map region to be assigned that quality level. Quality criteria may comprise data resolution criteria, data type criteria, data coverage criteria, data volume criteria, data accuracy criteria, information verification criteria, test result criteria, information freshness criteria, and the like, various examples of which will be described below.”)
(Examiner’s note: the described quality level, specifically in reference to the data accuracy criterion, is considered to be synonymous with the change rate.)
and determining a surveillance cadence for each of the one or more geographic regions based on the change rate for each of the one or more map features.  [0052] (“For example, a particular quality level may be associated with a sensor data age threshold (or freshness threshold) such that sensor data must have been captured within a threshold period of time in order to satisfy the quality criteria for that quality level. If, for a particular region, sensor data is about to exceed the age threshold such that the region is at risk of being downgraded to a lower quality level, the map information utilization module 210 can automatically schedule and/or instruct vehicles with mounted sensors to travel through the geographic region in order to update the sensor data and keep it up to date. In another example, if a highest quality level (indicative of AV-quality map information) requires a threshold number of autonomous trips through a region within a threshold period of time, and a particular region is at risk of falling below the threshold number of autonomous trips, the map information utilization module 210 can automatically schedule autonomous vehicles to drive through the region in order to maintain the quality level of the region.”)

Regarding claim 2, Efland discloses each of the limitations of claim 1 as discussed above, with the additional limitations of:
generating a data collection task based on the surveillance cadence for at least one of the one or more geographic regions; [0052] (“In an embodiment, the map information utilization module 210 can be configured to automatically schedule and/or queue one or more tasks in order to maintain the quality level for a region (e.g., to continue to satisfy one or more quality criteria associated with the quality level assigned to the region).”)
and sending the data collection task to an autonomous vehicle (AV), wherein the data collection task is configured to route the AV to the at least one of the one or more geographic regions.  [0052] (“For example, a particular quality level may be associated with a sensor data age threshold (or freshness threshold) such that sensor data must have been captured within a threshold period of time in order to satisfy the quality criteria for that quality level. If, for a particular region, sensor data is about to exceed the age threshold such that the region is at risk of being downgraded to a lower quality level, the map information utilization module 210 can automatically schedule and/or instruct vehicles with mounted sensors to travel through the geographic region in order to update the sensor data and keep it up to date.”)

Regarding claim 3, Efland discloses each of the limitations of claim 1 as discussed above, with the additional limitations of:
collecting updated map data for the one or more geographic regions; [0051] (“In an embodiment, the map information utilization module 210 can be configured to automatically schedule and/or queue one or more tasks in order to improve the quality level for a region (e.g., to satisfy one or more quality criteria associated with a higher quality level). For example, using the example situation discussed above in which a map portion may be assigned one of five quality levels, if a particular geographic region is assigned the lowest quality level (indicative of only base level map information being available for that region), the map information utilization module 210 can cause user computing devices in that region to capture and provide sensor data such that, eventually, the geographic region can be upgraded to the second quality level… If the particular geographic region is assigned the third quality level (indicative of high-quality sensor data being available for a threshold percentage of the geographic region), the map information utilization module 210 can schedule a human operator to review and verify map information for the geographic region so that the geographic region can be upgraded to the fourth quality level.”)
and re-calculating the change rate for each of the one or more map features based on the updated map data.  [0051] (“In an embodiment, the map information utilization module 210 can be configured to automatically schedule and/or queue one or more tasks in order to improve the quality level for a region (e.g., to satisfy one or more quality criteria associated with a higher quality level). For example, using the example situation discussed above in which a map portion may be assigned one of five quality levels, if a particular geographic region is assigned the lowest quality level (indicative of only base level map information being available for that region), the map information utilization module 210 can cause user computing devices in that region to capture and provide sensor data such that, eventually, the geographic region can be upgraded to the second quality level… If the particular geographic region is assigned the third quality level (indicative of high-quality sensor data being available for a threshold percentage of the geographic region), the map information utilization module 210 can schedule a human operator to review and verify map information for the geographic region so that the geographic region can be upgraded to the fourth quality level.”)
(Examiner’s note: as part of the process of upgrading the quality level by assessing the information accuracy, the updated information will be compared to the base map information, thus constituting the claimed recalculation operation.

Regarding claim 5, Efland discloses each of the limitations of claim 1 as discussed above, with the additional limitations of:
wherein the one or more map features comprises one or more of: a traffic light, a stop sign, or a lane boundary.  [0028] (“Over time, as input data pertaining to a geographic region is received, the map information for that region may be augmented and improved using the additional input data. In various embodiments, the progressive ingestion of input data may have a step function nature where key elements are added to the map using automated approaches. Map features, such as lanes, lane markings, stop signs, crosswalks, traffic lights, and other semantic information can be progressively added to the map information and their accuracy improved over time as more (and/or sufficient) input data is received.”)

Regarding claim 6, Efland discloses each of the limitations of claim 1 as discussed above, with the additional limitations of:
wherein the historic map data comprises autonomous vehicle (AV) sensor data.  [0027] (“An improved approach in accordance with the present technology overcomes the foregoing and other disadvantages associated with conventional approaches. In various embodiments, the present technology provides a holistic pipeline that progressively builds a higher quality map with the ingestion of richer and/or more voluminous input data or data at some “sufficient” volume. In an embodiment, such input data may be received from users (e.g., a computing device associated with the user) and/or vehicles (e.g., one or more sensors on the vehicle) traversing a geographic region. For example, at least some of the input data may be received from drivers, riders, and/or vehicles traversing certain geographic regions as part of a ridesharing service. Map information defining a map may be generated and updated based on the input data. The map may comprise varying degrees of quality in different regions of the map (e.g., based on the types of sensors that were used to collect data in each region).”)
[0032] (“In certain embodiments, sensor data can comprise sensor data captured by one or more sensors mounted to a vehicle (e.g., the fleet of vehicles 212). For example, certain vehicles, whether manually, autonomously, or semi-autonomously operated, may comprise one or more sensors mounted to the vehicle. Such sensors may include lidar systems that can capture lidar data, radar systems that can capture radar data, camera systems that can capture image and/or video data, microphones that can capture audio data, positioning systems that can capture location data, and the like. As such, input data can comprise lidar data, radar data, image data, video data, audio data, location data, or any other data that may be captured using sensors mounted on a vehicle. As will be described in greater detail below, input data received by the information collection module 204 can be used to determine a quality level for various regions in a map, and can also be used to determine any missing or required information that may be needed to upgrade a map region to a higher quality level.”)

Regarding claim 7, Efland discloses each of the limitations of claim 1 as discussed above, with the additional limitations of:
wherein the historic map data comprises third-party map data.  [0027] (“An improved approach in accordance with the present technology overcomes the foregoing and other disadvantages associated with conventional approaches. In various embodiments, the present technology provides a holistic pipeline that progressively builds a higher quality map with the ingestion of richer and/or more voluminous input data or data at some “sufficient” volume. In an embodiment, such input data may be received from users (e.g., a computing device associated with the user) and/or vehicles (e.g., one or more sensors on the vehicle) traversing a geographic region. For example, at least some of the input data may be received from drivers, riders, and/or vehicles traversing certain geographic regions as part of a ridesharing service. Map information defining a map may be generated and updated based on the input data. The map may comprise varying degrees of quality in different regions of the map (e.g., based on the types of sensors that were used to collect data in each region).”)

Regarding claim 8, Efland discloses:
A system comprising: one or more processors; and a computer-readable medium [0073] (“In particular embodiments, computer system 700 includes a processor 702, memory 704, storage 706, an input/output (I/O) interface 708, a communication interface 710, and a bus 712. Although this disclosure describes and illustrates a particular computer system having a particular number of particular components in a particular arrangement, this disclosure contemplates any suitable computer system having any suitable number of any suitable components in any suitable arrangement.”)
comprising instructions stored therein, which when executed by the processors, cause the processors to perform operations comprising: receiving historic map data for one or more geographic regions, wherein each of the one or more geographic regions comprises one or more map features; [0030] (“The information collection module 204 can be configured to receive base map information. As will be discussed in greater detail herein, base map information may define a lowest quality level for a map generated and maintained using the presently disclosed technology. In an embodiment, base map information may comprise sufficient information to provide basic navigation or travel directions to a human driver, but may comprise insufficient information for autonomous navigation. For example, base map information may comprise a two-dimensional map that is utilized to provide navigation guidance and route guidance to drivers in a ridesharing service. In certain embodiments, base map information may comprise public transit information (e.g., public transit stop locations and schedules) that can be used to provide navigation guidance and/or route guidance for users utilizing a public transit system.”)
calculating a change rate for each of the one or more map features; [0040] (“Each quality level may be associated with one or more quality criteria which define the minimum requirements for a map region to be assigned that quality level. Quality criteria may comprise data resolution criteria, data type criteria, data coverage criteria, data volume criteria, data accuracy criteria, information verification criteria, test result criteria, information freshness criteria, and the like, various examples of which will be described below.”)
(Examiner’s note: the described quality level, specifically in reference to the data accuracy criterion, is considered to be synonymous with the change rate.)
and determining a surveillance cadence for each of the one or more geographic regions based on the change rate for each of the one or more map features.  [0052] (“For example, a particular quality level may be associated with a sensor data age threshold (or freshness threshold) such that sensor data must have been captured within a threshold period of time in order to satisfy the quality criteria for that quality level. If, for a particular region, sensor data is about to exceed the age threshold such that the region is at risk of being downgraded to a lower quality level, the map information utilization module 210 can automatically schedule and/or instruct vehicles with mounted sensors to travel through the geographic region in order to update the sensor data and keep it up to date. In another example, if a highest quality level (indicative of AV-quality map information) requires a threshold number of autonomous trips through a region within a threshold period of time, and a particular region is at risk of falling below the threshold number of autonomous trips, the map information utilization module 210 can automatically schedule autonomous vehicles to drive through the region in order to maintain the quality level of the region.”)

Regarding claim 9, Efland discloses each of the limitations of claim 8 as discussed above, with the additional limitations of:
generating a data collection task based on the surveillance cadence for at least one of the one or more geographic regions; [0052] (“In an embodiment, the map information utilization module 210 can be configured to automatically schedule and/or queue one or more tasks in order to maintain the quality level for a region (e.g., to continue to satisfy one or more quality criteria associated with the quality level assigned to the region).”)
and sending the data collection task to an autonomous vehicle (AV), wherein the data collection task is configured to route the AV to the at least one of the one or more geographic regions.  [0052] (“For example, a particular quality level may be associated with a sensor data age threshold (or freshness threshold) such that sensor data must have been captured within a threshold period of time in order to satisfy the quality criteria for that quality level. If, for a particular region, sensor data is about to exceed the age threshold such that the region is at risk of being downgraded to a lower quality level, the map information utilization module 210 can automatically schedule and/or instruct vehicles with mounted sensors to travel through the geographic region in order to update the sensor data and keep it up to date.”)

Regarding claim 10, Efland discloses each of the limitations of claim 8 as discussed above, with the additional limitations of:
collecting updated map data for the one or more geographic regions; [0051] (“In an embodiment, the map information utilization module 210 can be configured to automatically schedule and/or queue one or more tasks in order to improve the quality level for a region (e.g., to satisfy one or more quality criteria associated with a higher quality level). For example, using the example situation discussed above in which a map portion may be assigned one of five quality levels, if a particular geographic region is assigned the lowest quality level (indicative of only base level map information being available for that region), the map information utilization module 210 can cause user computing devices in that region to capture and provide sensor data such that, eventually, the geographic region can be upgraded to the second quality level… If the particular geographic region is assigned the third quality level (indicative of high-quality sensor data being available for a threshold percentage of the geographic region), the map information utilization module 210 can schedule a human operator to review and verify map information for the geographic region so that the geographic region can be upgraded to the fourth quality level.”)
and re-calculating the change rate for each of the one or more map features based on the updated map data.  [0051] (“In an embodiment, the map information utilization module 210 can be configured to automatically schedule and/or queue one or more tasks in order to improve the quality level for a region (e.g., to satisfy one or more quality criteria associated with a higher quality level). For example, using the example situation discussed above in which a map portion may be assigned one of five quality levels, if a particular geographic region is assigned the lowest quality level (indicative of only base level map information being available for that region), the map information utilization module 210 can cause user computing devices in that region to capture and provide sensor data such that, eventually, the geographic region can be upgraded to the second quality level… If the particular geographic region is assigned the third quality level (indicative of high-quality sensor data being available for a threshold percentage of the geographic region), the map information utilization module 210 can schedule a human operator to review and verify map information for the geographic region so that the geographic region can be upgraded to the fourth quality level.”)
(Examiner’s note: as part of the process of upgrading the quality level by assessing the information accuracy, the updated information will be compared to the base map information, thus constituting the claimed recalculation operation.

Regarding claim 12, Efland discloses each of the limitations of claim 8 as discussed above, with the additional limitations of:
wherein the one or more map features comprises one or more of: a traffic light, a stop sign, or a lane boundary.  [0028] (“Over time, as input data pertaining to a geographic region is received, the map information for that region may be augmented and improved using the additional input data. In various embodiments, the progressive ingestion of input data may have a step function nature where key elements are added to the map using automated approaches. Map features, such as lanes, lane markings, stop signs, crosswalks, traffic lights, and other semantic information can be progressively added to the map information and their accuracy improved over time as more (and/or sufficient) input data is received.”)

Regarding claim 13, Efland discloses each of the limitations of claim 8 as discussed above, with the additional limitations of:
wherein the historic map data comprises autonomous vehicle (AV) sensor data.  [0027] (“An improved approach in accordance with the present technology overcomes the foregoing and other disadvantages associated with conventional approaches. In various embodiments, the present technology provides a holistic pipeline that progressively builds a higher quality map with the ingestion of richer and/or more voluminous input data or data at some “sufficient” volume. In an embodiment, such input data may be received from users (e.g., a computing device associated with the user) and/or vehicles (e.g., one or more sensors on the vehicle) traversing a geographic region. For example, at least some of the input data may be received from drivers, riders, and/or vehicles traversing certain geographic regions as part of a ridesharing service. Map information defining a map may be generated and updated based on the input data. The map may comprise varying degrees of quality in different regions of the map (e.g., based on the types of sensors that were used to collect data in each region).”)
[0032] (“In certain embodiments, sensor data can comprise sensor data captured by one or more sensors mounted to a vehicle (e.g., the fleet of vehicles 212). For example, certain vehicles, whether manually, autonomously, or semi-autonomously operated, may comprise one or more sensors mounted to the vehicle. Such sensors may include lidar systems that can capture lidar data, radar systems that can capture radar data, camera systems that can capture image and/or video data, microphones that can capture audio data, positioning systems that can capture location data, and the like. As such, input data can comprise lidar data, radar data, image data, video data, audio data, location data, or any other data that may be captured using sensors mounted on a vehicle. As will be described in greater detail below, input data received by the information collection module 204 can be used to determine a quality level for various regions in a map, and can also be used to determine any missing or required information that may be needed to upgrade a map region to a higher quality level.”)

Regarding claim 14, Efland discloses each of the limitations of claim 8 as discussed above, with the additional limitations of:
wherein the historic map data comprises third-party map data.  [0027] (“An improved approach in accordance with the present technology overcomes the foregoing and other disadvantages associated with conventional approaches. In various embodiments, the present technology provides a holistic pipeline that progressively builds a higher quality map with the ingestion of richer and/or more voluminous input data or data at some “sufficient” volume. In an embodiment, such input data may be received from users (e.g., a computing device associated with the user) and/or vehicles (e.g., one or more sensors on the vehicle) traversing a geographic region. For example, at least some of the input data may be received from drivers, riders, and/or vehicles traversing certain geographic regions as part of a ridesharing service. Map information defining a map may be generated and updated based on the input data. The map may comprise varying degrees of quality in different regions of the map (e.g., based on the types of sensors that were used to collect data in each region).”)

Regarding claim 15, Efland discloses:
A non-transitory computer-readable storage medium comprising instructions stored therein, [0075] (“In particular embodiments, memory 704 includes main memory for storing instructions for processor 702 to execute or data for processor 702 to operate on.”)
which when executed by one or more processors, cause the processors to perform operations comprising: receiving historic map data for one or more geographic regions, wherein each of the one or more geographic regions comprises one or more map features; [0030] (“The information collection module 204 can be configured to receive base map information. As will be discussed in greater detail herein, base map information may define a lowest quality level for a map generated and maintained using the presently disclosed technology. In an embodiment, base map information may comprise sufficient information to provide basic navigation or travel directions to a human driver, but may comprise insufficient information for autonomous navigation. For example, base map information may comprise a two-dimensional map that is utilized to provide navigation guidance and route guidance to drivers in a ridesharing service. In certain embodiments, base map information may comprise public transit information (e.g., public transit stop locations and schedules) that can be used to provide navigation guidance and/or route guidance for users utilizing a public transit system.”)
calculating a change rate for each of the one or more map features; [0040] (“Each quality level may be associated with one or more quality criteria which define the minimum requirements for a map region to be assigned that quality level. Quality criteria may comprise data resolution criteria, data type criteria, data coverage criteria, data volume criteria, data accuracy criteria, information verification criteria, test result criteria, information freshness criteria, and the like, various examples of which will be described below.”)
(Examiner’s note: the described quality level, specifically in reference to the data accuracy criterion, is considered to be synonymous with the change rate.)
and determining a surveillance cadence for each of the one or more geographic regions based on the change rate for each of the one or more map features.  [0052] (“For example, a particular quality level may be associated with a sensor data age threshold (or freshness threshold) such that sensor data must have been captured within a threshold period of time in order to satisfy the quality criteria for that quality level. If, for a particular region, sensor data is about to exceed the age threshold such that the region is at risk of being downgraded to a lower quality level, the map information utilization module 210 can automatically schedule and/or instruct vehicles with mounted sensors to travel through the geographic region in order to update the sensor data and keep it up to date. In another example, if a highest quality level (indicative of AV-quality map information) requires a threshold number of autonomous trips through a region within a threshold period of time, and a particular region is at risk of falling below the threshold number of autonomous trips, the map information utilization module 210 can automatically schedule autonomous vehicles to drive through the region in order to maintain the quality level of the region.”)

Regarding claim 16, Efland discloses each of the limitations of claim 15 as discussed above, with the additional limitations of:
generating a data collection task based on the surveillance cadence for at least one of the one or more geographic regions; [0052] (“In an embodiment, the map information utilization module 210 can be configured to automatically schedule and/or queue one or more tasks in order to maintain the quality level for a region (e.g., to continue to satisfy one or more quality criteria associated with the quality level assigned to the region).”)
and sending the data collection task to an autonomous vehicle (AV), wherein the data collection task is configured to route the AV to the at least one of the one or more geographic regions.  [0052] (“For example, a particular quality level may be associated with a sensor data age threshold (or freshness threshold) such that sensor data must have been captured within a threshold period of time in order to satisfy the quality criteria for that quality level. If, for a particular region, sensor data is about to exceed the age threshold such that the region is at risk of being downgraded to a lower quality level, the map information utilization module 210 can automatically schedule and/or instruct vehicles with mounted sensors to travel through the geographic region in order to update the sensor data and keep it up to date.”)

Regarding claim 17, Efland discloses each of the limitations of claim 15 as discussed above, with the additional limitations of:
collecting updated map data for the one or more geographic regions; [0051] (“In an embodiment, the map information utilization module 210 can be configured to automatically schedule and/or queue one or more tasks in order to improve the quality level for a region (e.g., to satisfy one or more quality criteria associated with a higher quality level). For example, using the example situation discussed above in which a map portion may be assigned one of five quality levels, if a particular geographic region is assigned the lowest quality level (indicative of only base level map information being available for that region), the map information utilization module 210 can cause user computing devices in that region to capture and provide sensor data such that, eventually, the geographic region can be upgraded to the second quality level… If the particular geographic region is assigned the third quality level (indicative of high-quality sensor data being available for a threshold percentage of the geographic region), the map information utilization module 210 can schedule a human operator to review and verify map information for the geographic region so that the geographic region can be upgraded to the fourth quality level.”)
and re-calculating the change rate for each of the one or more map features based on the updated map data.  [0051] (“In an embodiment, the map information utilization module 210 can be configured to automatically schedule and/or queue one or more tasks in order to improve the quality level for a region (e.g., to satisfy one or more quality criteria associated with a higher quality level). For example, using the example situation discussed above in which a map portion may be assigned one of five quality levels, if a particular geographic region is assigned the lowest quality level (indicative of only base level map information being available for that region), the map information utilization module 210 can cause user computing devices in that region to capture and provide sensor data such that, eventually, the geographic region can be upgraded to the second quality level… If the particular geographic region is assigned the third quality level (indicative of high-quality sensor data being available for a threshold percentage of the geographic region), the map information utilization module 210 can schedule a human operator to review and verify map information for the geographic region so that the geographic region can be upgraded to the fourth quality level.”)
(Examiner’s note: as part of the process of upgrading the quality level by assessing the information accuracy, the updated information will be compared to the base map information, thus constituting the claimed recalculation operation.

Regarding claim 19, Efland discloses each of the limitations of claim 15 as discussed above, with the additional limitations of:
wherein the one or more map features comprises one or more of: a traffic light, a stop sign, or a lane boundary.  [0028] (“Over time, as input data pertaining to a geographic region is received, the map information for that region may be augmented and improved using the additional input data. In various embodiments, the progressive ingestion of input data may have a step function nature where key elements are added to the map using automated approaches. Map features, such as lanes, lane markings, stop signs, crosswalks, traffic lights, and other semantic information can be progressively added to the map information and their accuracy improved over time as more (and/or sufficient) input data is received.”)

Regarding claim 20, Efland discloses each of the limitations of claim 15 as discussed above, with the additional limitations of:
wherein the historic map data comprises autonomous vehicle (AV) sensor data.  [0027] (“An improved approach in accordance with the present technology overcomes the foregoing and other disadvantages associated with conventional approaches. In various embodiments, the present technology provides a holistic pipeline that progressively builds a higher quality map with the ingestion of richer and/or more voluminous input data or data at some “sufficient” volume. In an embodiment, such input data may be received from users (e.g., a computing device associated with the user) and/or vehicles (e.g., one or more sensors on the vehicle) traversing a geographic region. For example, at least some of the input data may be received from drivers, riders, and/or vehicles traversing certain geographic regions as part of a ridesharing service. Map information defining a map may be generated and updated based on the input data. The map may comprise varying degrees of quality in different regions of the map (e.g., based on the types of sensors that were used to collect data in each region).”)
[0032] (“In certain embodiments, sensor data can comprise sensor data captured by one or more sensors mounted to a vehicle (e.g., the fleet of vehicles 212). For example, certain vehicles, whether manually, autonomously, or semi-autonomously operated, may comprise one or more sensors mounted to the vehicle. Such sensors may include lidar systems that can capture lidar data, radar systems that can capture radar data, camera systems that can capture image and/or video data, microphones that can capture audio data, positioning systems that can capture location data, and the like. As such, input data can comprise lidar data, radar data, image data, video data, audio data, location data, or any other data that may be captured using sensors mounted on a vehicle. As will be described in greater detail below, input data received by the information collection module 204 can be used to determine a quality level for various regions in a map, and can also be used to determine any missing or required information that may be needed to upgrade a map region to a higher quality level.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Efland in view of published U.S. patent application US20190220036A1 ("Weslosky").

Regarding claim 4, Efland discloses each of the limitations of claim 1, as discussed above; it does not disclose dispatching a vehicle to perform a task based on an agreement with an external service provider. Weslosky discloses:
wherein the surveillance cadence for each of the one or more geographic regions is further based on a Service Level Agreement (SLA) associated with each of the one or more geographic regions.  [0051] (“In some implementations, the Vehicle API platform can provide for a service provider system to receive data including vehicle state information associated with one or more vehicle in the fleet at a given time. The Vehicle API platform can provide for the service provider system to receive the data from one or more sources (e.g., from one or more vehicles in the fleet, one or more remote computing systems, etc.). The Vehicle API platform can provide for the service provider system to aggregate data including vehicle state information associated with a vehicle from the one or more sources. The service provider system can, for example, analyze the data to determine a vehicle state associated with the one or more vehicles at the given time. A vehicle state for a vehicle at the given time can indicate, for example, one or more vehicle attributes associated with the vehicle at the given time.”)
[0056] (“In some implementations, the Vehicle API platform can provide for a service provider system to schedule a vehicle assignment in a predetermined set of vehicle assignments. A vehicle assignment can include instructions for a vehicle to perform one or more actions. The service provider system can schedule a vehicle assignment for a vehicle at one or more future times for the vehicle to implement the vehicle assignment at the one or more future times by performing the one or more actions.”)
It would have been obvious for one of ordinary skill in the art to augment Efland with the aforementioned disclosure in Weslosky. Dispatching an autonomous vehicle to execute the mapping operation on the basis of an agreement with an external service provider allows said provider to control and schedule vehicle assignments, efficiently coordinating dynamic control and monitoring across a fleet of vehicles (Weslosky, 0022).

Regarding claim 11, Efland discloses each of the limitations of claim 8, as discussed above; it does not disclose dispatching a vehicle to perform a task based on an agreement with an external service provider. Weslosky discloses:
wherein the surveillance cadence for each of the one or more geographic regions is further based on a Service Level Agreement (SLA) associated with each of the one or more geographic regions.  [0051] (“In some implementations, the Vehicle API platform can provide for a service provider system to receive data including vehicle state information associated with one or more vehicle in the fleet at a given time. The Vehicle API platform can provide for the service provider system to receive the data from one or more sources (e.g., from one or more vehicles in the fleet, one or more remote computing systems, etc.). The Vehicle API platform can provide for the service provider system to aggregate data including vehicle state information associated with a vehicle from the one or more sources. The service provider system can, for example, analyze the data to determine a vehicle state associated with the one or more vehicles at the given time. A vehicle state for a vehicle at the given time can indicate, for example, one or more vehicle attributes associated with the vehicle at the given time.”)
[0056] (“In some implementations, the Vehicle API platform can provide for a service provider system to schedule a vehicle assignment in a predetermined set of vehicle assignments. A vehicle assignment can include instructions for a vehicle to perform one or more actions. The service provider system can schedule a vehicle assignment for a vehicle at one or more future times for the vehicle to implement the vehicle assignment at the one or more future times by performing the one or more actions.”)
It would have been obvious for one of ordinary skill in the art to augment Efland with the aforementioned disclosure in Weslosky. Dispatching an autonomous vehicle to execute the mapping operation on the basis of an agreement with an external service provider allows said provider to control and schedule vehicle assignments, efficiently coordinating dynamic control and monitoring across a fleet of vehicles (Weslosky, 0022).

Regarding claim 18, Efland discloses each of the limitations of claim 15, as discussed above; it does not disclose dispatching a vehicle to perform a task based on an agreement with an external service provider. Weslosky discloses:
wherein the surveillance cadence for each of the one or more geographic regions is further based on a Service Level Agreement (SLA) associated with each of the one or more geographic regions.  [0051] (“In some implementations, the Vehicle API platform can provide for a service provider system to receive data including vehicle state information associated with one or more vehicle in the fleet at a given time. The Vehicle API platform can provide for the service provider system to receive the data from one or more sources (e.g., from one or more vehicles in the fleet, one or more remote computing systems, etc.). The Vehicle API platform can provide for the service provider system to aggregate data including vehicle state information associated with a vehicle from the one or more sources. The service provider system can, for example, analyze the data to determine a vehicle state associated with the one or more vehicles at the given time. A vehicle state for a vehicle at the given time can indicate, for example, one or more vehicle attributes associated with the vehicle at the given time.”)
[0056] (“In some implementations, the Vehicle API platform can provide for a service provider system to schedule a vehicle assignment in a predetermined set of vehicle assignments. A vehicle assignment can include instructions for a vehicle to perform one or more actions. The service provider system can schedule a vehicle assignment for a vehicle at one or more future times for the vehicle to implement the vehicle assignment at the one or more future times by performing the one or more actions.”)
It would have been obvious for one of ordinary skill in the art to augment Efland with the aforementioned disclosure in Weslosky. Dispatching an autonomous vehicle to execute the mapping operation on the basis of an agreement with an external service provider allows said provider to control and schedule vehicle assignments, efficiently coordinating dynamic control and monitoring across a fleet of vehicles (Weslosky, 0022).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDEEP A. STANLEY whose telephone number is (571)272-3777. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:00 PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDEEP A STANLEY/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664